ORDER STAYING REINSTATEMENT UPON COMMISSION OBJECTIONS
Pursuant to an order issued by this Court on July 27, 2002, the respondent, William J. Rawls, was suspended from the practice of law in this state for a period of 12 months, effective September 7, 2002. The second six months of that term was suspended to a one year period of probation. Accordingly, the respondent is set to be conditionally reinstated to the practice of law on March 7, 2008.
The Indiana Supreme Court Disciplinary Commission has now filed an objection to the respondent's automatic conditional reinstatement to the practice of law in this state, asserting that the respondent failed to pay the costs, taxed against him by order issued December 20, 2002, of the underlying disciplinary proceeding, as required by Ind.Admission and Discipline Rule 28(16).
And this Court, being duly advised, now finds that the Commission's objection to the respondent's automatic conditional reinstatement should be sustained.
IT IS, THEREFORE, ORDERED that, pursuant to Admis.Dise.R. 28(4)(c), William J. Rawls' automatic conditional reinstatement to the practice of law in this state is hereby stayed until he satisfies fully the costs of the proceeding assessed against him by this Court's July 27, 2002 order, or until further order of this Court.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ind. Admission and Discipline Rule 28(@8)(d), governing suspension.
All Justices concur.